Appeal from a judgment of the Supreme Court (McDonough, J.), entered March 21, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Following his January 2001 conviction of four counts of rape in the first degree, petitioner was sentenced to an aggregate term of 16 years in prison. County Court did not impose a period of postrelease supervision as part of the sentence. However, after petitioner was remanded to the custody of respondent, a five-year period of postrelease supervision was added to his sentence. Petitioner thereafter filed a grievance, which was denied by the Central Office Review Committee. He then commenced this CPLR article 78 proceeding, which was dismissed by Supreme Court. This appeal ensued.
The Attorney General has advised that, during the pendency of this appeal, petitioner was resentenced by County Court to the original term of imprisonment to be followed by 2½ years of postrelease supervision. Given that petitioner is no longer aggrieved by the action providing the basis for his grievance, the appeal must be dismissed as moot (see Matter of Lou v Brown, *108638 AD3d 1138, 1139 [2007]; Matter of Parrilla v Donelli, 25 AD3d 1046, 1047 [2006]).
Her cure, J.P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.